—Judgment, Supreme Court, Bronx County (John Collins, J.), rendered July 11, 1996, convicting defendant, upon his plea of guilty, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
Defendant’s contention that he was entitled to specific performance of the plea agreement because he allegedly performed his obligations is not preserved for appellate review (see, People v Lewis, 214 AD2d 415, lv denied 86 NY2d 797), and we decline to review it in the interest of justice. Were we to review this claim, we would find that the sentence was warranted since defendant’s poor behavior caused him to fail to fulfill the plea condition requiring completion of a particular drug treatment program. Concur — Milonas, J. P., Tom, Andrias and Saxe, JJ.